Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 1 of 18 PageID #: 134



                                    The Law Offices of Jacob Aronauer
                                         225 Broadway,3'd Floor
                                      New York, New York 10007
                                              (2r2) 323-6e80
                                      j aronauer@aronauerlaw. com


     IluJy   15,2020

    Via ECF
    Hon. Sandra J. Feuerstein
    United States Courthouse
    100 FederalPlaza
    Central Islip, NY 11722

               Re      Watterson v. RUI Management Service
                       20-cv-01783 (SJF) (AKT)

    Dear Judge Feuerstern:

             This office represents Plaintiff in the above captioned matter. Please accept this
    letter in opposition to Defendants' motion to bifurcate discovery (dkt 17). Discovery
     should not be bifurcated because Plaintiff and the proposed Rule 23 Class perform the same
    job duties, workthe same schedule and are paid the same. Simply because a factual dispute
    exists as to whether Defendants have complied with the Fair Labor Standards Act
    ("FLSA") and the New York Labor Law ('NYLL") is not a basis for bifurcated discovery.

            For the reasons set forth, Defendants' motion should be denied. First, Defendants
    do not dispute that Plaintiff s job duties are similar to the proposed Rule 23 classl Second,
    Defendants acknowledge that Plaintiff, as well as the other proposed Rule 23 Class
    members, are required to clock in prior to the start of their shift to perform specific job
    duties in order to begin collection work. Third, Defendants further admit that Plaintiff and
    the proposed Rule 23 Class are not paid for this labor even though this labor is essential
    for them to perform their primary job duties.

            Fourth, Defendants ask the Court bifurcate discovery based upon representations
    that the work performed by Plaintiff and the proposed Rule 23 Class is not compensable
    and the length oftime is de minimis. This is a factual argument that can only be determined
    by the Court after discovery is completed.

            The standard for splitting class certification discovery and class merits discovery is
    governed by Rule 23 andthe Supreme Court's decision inWal-Mart Stores, Inc. v. Dukes.
    In Dukes, the Supreme Court held that the "rigorous analysis" necessary for certifying a
    class "will entail some overlap with the merits of the plaintifPs underlying claim. The
    class determination generally involves considerations that are enmeshed in the factual and


    1Upon a thorough review of Defendants' application to bifurcate discovery, the undersigned could not find
    any argument by Defendants that Plaintiffs job duties are different than the other Customer Service
    Representatives ("CSR").
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 2 of 18 PageID #: 135



     legal issues comprising the plaintiff s cause of action." Chow v. Sentosacare, LLC,2020
     U.S. Dist. LEXIS 20770, at * 4-5 (S.D.N.Y. Jan.23,2020) citing Dukes,564 U.S. 338,
     351 (2011). Due to the rigorous analysis required by Dukes, Courts are reluctant to
     bifurcate class-related discovery from discovery on the merits." Chen-Oster v. Goldman,
     Sachs & Co.,285 F.R.D.294,300 (S.D.N.Y.2012) (collecting cases).

            The Second Circuit cases cited by Defendants in support of their motion to bifurcate
    are not analogous. In these cases there were material issues as to whether the respective
    plaintiff s job duties were different than that of the proposed class. Here, this issue is not
    present. Defendants do not argue that Plaintiff s job duties were different then the proposed
    Rule 23 Class or that he worked a different schedule.

           In Cucinotta v. Personal Touch Home Care of N.Y., Inc., No. 19-cv-00057 (SJF)
    (AYS), dkt. No. 56 (E.D.N.Y. Nov. 14,2019) the plaintiff brought a wage and hour lawsuit
    under both the Fair Labor Standards Act as well as Maryland state law. In their application,
    Defendants in Cucinotta further noted that Cucinotta alleged that she was deprived of
    overtime pay under the FLSA because she was paid under a quasi-salary-based
    compensation scheme that was inconsistent with exempt status under the FLSA rules
    goveming the "white collar" exemptions. The defendants in Cucinotta argued that this was
    not accurate.

            It was clear that because there was a factual dispute as to whether plaintiff    was
    exempt, bifurcated discovery made practical sense. Here, no such questions exist with
    respect to Watterson's employment. Watterson, along with the rest of the proposed Class
    are non-exempt employees that performed identical work.          A copy of the defendants'
    motion to bifurcate in Cucinotta is annexed as Exhibit A.

            The second Second Circuit case Defendants rely upon, Kuznetsov v. ExpressSpa-
    Jdee JV, LLC,l0-cv-3473 (KAM) (JMA), Dkt No. 23 (E.D.N.Y. Mar. 25,2011), also has
    no bearing on this matter. Judge Azrack's granted the defendants' request to bifurcate
    discovery because "Defendants asserted that most of the named plaintiffs will be subject
    to unique defenses, thereby making them inadequate class representatives for purposes of
    Federal Rule of Civil Procedure." See pg. l-2 of Judge Azark's decision which is annexed
    as Exhibit B.

             The third and final case from the Second Circuit cited by Defendants is Lola v.
    Skadden, Arps, et uno., No.13-cv-5008. In Lola, Judge Sullivan ordered bifurcated
    discovery "on the issue of whether the work of the named Plaintiff and the two opt-in
    plaintiffs constituted the practice of law under North Carolina law." Obviously, no such
    issues are present in this matter and, as previously noted, Defendants do not contend that
    Plaintiff s job duties were different than other CSRS. A copy of Judge Sullivan's order is
    annexed as Exhibit C.

           In further support of their position that Watterson's claims are without merit and
    that as a result discovery should be bifurcated Defendants cite to Integrity Stffing
    Solutions, Inc. v. Busk, 135 S. Ct. 513, 516 (2014). As noted by Defendants, the Supreme
    Court found employees were not entitled to recover wages for time spent ensuring that they
    did not steal from their employer. This matter is distinguishable as Defendants require of
                                                  2
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 3 of 18 PageID #: 136



     Plaintiff and the proposed Rule 23 to perform specific unpaid preparatory activities to
     begin their collection work. Specifically, Plaintiff had to turn on his computer and log into
     the phone system (InContact) in advance of the "official" scheduled shift. See flfl 10, 12 of
     Watterson's declaration in support of conditional certification which is annexed as Exhibit
     D.

            It is well settled that if the "preparatory activities"     cited by a plaintiff form an
     integral part of the principal activity of their respective jobs, there remains at least an issue
     of fact whether those activities should be compensable under the FLSA. See Quintanilla
     v. Suffolk Paving Corp.,2019 U.S. Dist. LEXIS 30664, at *103 (E.D.N.Y. Feb.22,2019)
     (finding that pre-shift work activities including prep work were not as a matter of law de
     minimis); see also Mitchell v. King Packing Co., 350 U.S. 260,262-63 (1956) (finding that
    butchers should be compensated for the time spent before and after their shifts sharpening
    their knives because having "razor sharp knives" was an integral part of and indispensable
    to the various butchering activities for which they were principally employed); see also
    Kosokow v. New Rochelle Radiologt Assocs., P.C.,274 F.3d 706, 719 (2d Cir. 2001)
     (reversing grant of sunmary judgment when questions of material fact existed as to
    whether x-ray technicians' pre-shift activities, which included turning on, warming up, and
    testing the x-ray machine, were undisputedly "necessary for the proper performance of her
    job).

             ln Kosakow, in determining whether the morning preparation work was properly
    excluded as de minimis, the Second Circuit evaluated (1) the practical administrative
    difficulty of recording the additional time; (2) the size of the claim in the aggregate; and
    (3) whether the claimants performed the work on a regular basis. Id. Applying the
    Kosakow factors, Plaintiff and the FLSA Collective should be compensated for their unpaid
    labor.

             Here, the administrative difficulty of recording the additional time is non-existent.
    The clock in records reflect when Plaintiff and the proposed Rule 23 Class clocked in and,
    upon review in comparison with their paystubs, we can ascertain exactly the amount of
    time for which they were not paid. For these reasons, the size of the claim of the
    aggregate-seven minutes-is not inconsequential. Indeed, Defendants themselves have
    acknowledged that Watterson is owed unpaid wages. Finally, Plaintiff and the Rule 23
    Class performed this work on a regular basis as it was a mandated part of their employment
    with Defendants. See Perez v. G&P Auto Wash,930 F. Supp.2d 423,430,432 (E.D.N.Y.
    2013) (in finding that the plaintiffs' work was not de minimis, the Court noted that the
    plaintiffs were regularly assigned to perform the work in question).




                                                    a
                                                    J
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 4 of 18 PageID #: 137



                                                    Respectfully,

                                                    /s Jacob Aronauer
                                                    Jacob Aronauer

    Via ECF
    All attorneys on record
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 5 of 18 PageID #: 138




                               EXHIBIT A
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 6 of 18 PageID #: 139
   Case 2:i.!)-cv-00057-S.lF-AYS Document 50 Filed 10128119 Page 1- of 3 PagelD #: 488
                                                       Representing Management Exclusively in Workplace Law and Related Litigation
                                                                               ALSANY,NY               GRXBNVIIJ-!,    SC         MONMOU11{COINTY,   }0   EA|.3IGKNC
                                                 58 Soutb Streles Rord         alxuQrax'quB,NM         IIARTFORD,     Cr          MOnRbTOI9lt, tU         RdIID C]TY!   SD



  iacksonllewis"                                                   Sutte zEO
                                                                               ATLTNT'. GA             HONOLULU, HI+              NBVof,tMl.tS,ln         I{tcrtMoNDr vA
                                                                               Austl0,l,   Tx          HOUSTON,TX                 NEVYOBIqNY              sAcnf,MB}{TO, CA
                                               lrlaMllcr   llfl   Ynk 11747
                                                                               DAUnMOpg,MD             TNDIANATOUS,IN             NOXIOLX, VA             SA'T I.ATE   ffi,1'1
                                                       Isl 6itl 247.llto4      IN,MNCHAId.Al,          Jilg(JoNVtIJl,lL           OMAHA,NE                SANDECO, CA
                                                      Fs 631       C4?.O41?    BOSTON, MA              XAT.SAS CITY RECION        ORANGSCOUNTI,CA         sANrRAltcsco, c]l
                                                 www,tacl(3onL*la.com          CSIICAGO,    IL            vEG s, NY
                                                                                                       tJtS                       ORLINDO, FL             SANJUAN}M
                                                                               crNdlsrATr, oH          ISNG II|LA}ID, NY          PrtlrD&^PHtA,?A         saATru,vA
                                                                               ct.av8r-{1'rD, oH       LOS             al         litosMx,Az              $T.   Louts,Mo
                                                                               DAII^A$,TX                   ^NCBITS,
                                                                                                       lr{ADt$ON, Vf              PrnsEuRGH,PA            TAMPi!IL
     MY DrREcrDml     $r {212} 545-4005                                        DAYTON,OH               i.BrdPHtS,IN               lof,TrJtNr, oR          vAsrfNGmN,         DC RESION
     My   EMAJL ADDRESS rs: gRENDAN.Sv/EENEy@JACKsoNLEwrs.coM                  DnwEn,co                MrAMt,   Fr                }Of,TSMOIJTH, NH        WHITE    I{III,IS, NY
                                                                               DETROIT,     MI         MILVAIJI(8&iql             PtovtD&{cE    rr
                                                                               GAAND MEIUS,      MI    Mh$eAror]s,MN

                                                                               'ahq$h .r off,lisrion wilh Jrclrm lrvir P.G, I   b{ Co4Mdn



                                                                               October 28,2019
     vrAEcr
     Hon. Sandra J. Feuerstein
     United States District Judge
     United States District Court
     Eastem District of New York
     100 Federal Plaza
     Central Islip,    NY 11722

                                  Re:     Cucinotta v. Personal Touch Holding Corp. and Personal Touch
                                          Home Care of Baltimoro, trc.
                                          Civ. Action No.: 2:19-ov-00057 (SJF) (AYS)

     Dear Judge Feuerstein:

                    We represent Defendants in the above-referenced mafier. A status conference is
     schednled for November 14,2019. The instant application regatding proper case handling in this
     Fair Labor Standards Act ("FLSA') matter is based on Section 5(B) of the Court's Individual
     Rules. Defendarts' intention is to "obviate[e] the need far expensive, time-consuming and
     brudensome discovery pr&ctice. "

                     The sole named Plaintiff in this case, Christine Cucinotta ("Cucinotta"), w4*
     employed as a Registered Nurse and paid a salary in excess of $1,500.00 pyr week during the
     entire time she was a full+ime employee iJuly 2014 through March of 2017). Her claims in this
     case are brought under the FLSA and Maryland wage and hour laws (*MW[IL"). She alleges
                                                                                             o'quasi-
     that she was deprived of overtime pay under the FLSA because she was paid under a
     salary-based compensation scheme'n that is inconsistent with exempt stafus under the FLSA rulqs
     governing the '\rhite collar" exemptions. However, this is untrue. Cucinotta was never
     "penalized" as alleged in the Amended Complaint, and she received a fixed salary in conformity
     with the salary basis regulations,l

                      Setting a limited period for initial discovery focused on the merits of Cucinotta's
     claims and allowing for a motion for summary judgment, before addressing conditional
     certification or class certification, is the most effrcient way to manage this case.


     I Suffice to say, thc level of that saiary, more ihan $1,500.00 per week, was more than three times the minimum
     salary level required for exempt,status under the FLSA of $455/week.
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 7 of 18 PageID #: 140
   Case 2:i"9-cv-00057-S,:lF-AYS Document 50 Filed 1.0128119 Page 2 g#l#,ftfifi!ta,#i-$fi9
                                                                                                     United Stato$ District Court
                                                                                                               October 28,2019
                                                                                                                          Page 2

 jacksonllewis"
     Background
                     plaintiff was employed by Defendant Personal Touch Home Care of Baltimore,
                                                                             care services in Maryland'
     Inc. (,.pT-Baltimore'; as u negisteied Nujse performil-E- home health
                                                                                       similarly situated
     (Dkt. No. 3l (.Amendea Colmphint') n S): Phintiff claims that she and
     individuals were paid pursuant to a 'lquasi-salary-based
                                                                  pay scheme." (Am' Cornpl' ll 17)'
     plaintiff does not dfpute that she and other members *i tn" proposed collective performed
     -."-plC"i*rj-uft" rftuff""ges only the salary basis aspect 9f exemnt status, claiming that this
     ;n"uri*uf"w-bared compeniation scheme I doel                 either the salary-basis requirement or
                                                       lol meet
                                                             (l&)
     the fee-basii requirements of the FLSA and MWFIL'"

                    plaintiff was not paid using a "quasi-salary-based compensation.scheme'" Quite
                                                                                   Plaintiff was paid a
      simply, during the time that sne *u, **floy*d fdl-ti*t by FT-Baltimore,
      ffit' On triarch li,zotg,      counsel for deftndants provided counsel for Plaintiffs with the
      attached Declaration oi
                              pat iciu Heagy, who was the Administrator of PT-Baltimore, along with
                                                                                25' 2014 to Maroh 24'
      the attached pay tecorcls. Pl'-Baltimoreos records show that flom July
                                                           less than $1,586'00  per week'--Cucinotta's
      2017, Cucinottu *a* puid a salary  -onthat was never
                                              a "minimum   productivity requiremeutn' as alleged in the
      salmy was never reduced based
      e*""a*O Complaint. (Am. Compl. fl 19).3
      Defondants' Proposed Scheduling Order
                                                                                     and a motion for
                  The Court should set a sohedule that allows for limited discovery
                                                            Given  the evidence discussed  above, the
      summary judgment on the merits of Plaintiffs claims.
                            plairrtiffs anticipated motion for c<lnditional  certification duing  the
      Court shoulct postpone
      6;""-y of plfen6ants' motion      for summary judgment. lsg ug,KqznetsqvJ-XprgsSpa-J4ge
                                                  pr!(,t. No.23 (E'D.N.Y. Mar, 25,2A11) (ordering a
      JY" Ltc, No. 10-cv-3a73 (KAM) (JMA),
                                                                         discovery, as this approaoh
      bifurcated discovery scheduie foi inOividual discovery and class
      ,,best strikes a balance between judiciat and resource economy, and preventln-of prejudice to
      prospective class members'); toisf/. ShAdden. Arps.I4ga4ir. $l*e &
                                                                            Ilqell8E"al" No' 13-
      cv.5008,Dkt'No.+gis.n'N@[miteddisooveryonadeteminative
                                     proceed);a ggq slgq E4isJ.J.R"s county
      ru"*  u"o an expediied ,u**ury judgment moiioo to
      $tores.Inc., No. t2-cv-01916, zorz u,s. Dist,
                                                    LEXIS 17SZ57,at**6'7 (D' Colo' Dec' 11' 2012)
                                                                  certification motion pending ruling
      Gr*tffiLfendant,s motion to stay plaintiffs' conditional                 of success of motion and
      on defeudant's mod;;for summarljudgment based on the likelihood
                                                                          Brake-Inc' 799 F' SWp' 2d
      conservation of parties' resources); McAninch v. Moqro Mufler                    '
                                                         judgrnent dismissing tluee named plaintiffs'
      807, B0g, 820 (S.D. Ohio 2011) d;tttiltg s"**afy
      IrLsA claims following stay'oi plainiiffs' -oiion for eonditional certi{ication). with the
                                                                                                 Should
                                                                           issue  of cornpliance
      Defendants prevail at the sumrnary judgment stage on the threshold



       2 See generally 29 C.F,R, $ 5a1i0l(eX2)'
       3
         Cucinotta was paid differentty when she was a psfi-time employee
                                                                                Mog 9. periotls April 2013 througlr July
                                                                    l,                 far less than forty hours during these
       20 1 4, aad again from apriiiiii f  tir"rgf. September  20 I    uut she workecl
       periods, consistent with her part time status' -
       i All unpublished orders are cttached to this letter for ease ofreference,
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 8 of 18 PageID #: 141
   Case   2   :   19-cv-00057-S.:l F"AYS        Document     50   Filed l"0l28lLs Page 3 q["*. R*Spi?,ff;.€fl0
                                                                                               United States District Court
                                                                                                         October28,2019
                                                                                                                    Page 3


 iacksonllewls.
     salary basis test, such a decision will resolve Cucinotta's federal cause$ of action, obviating the
     need for discovery r:r motion practice related to conditional certification.s

                      Delaying a motion for certification pendiag a motion for summary judgnent is
                                                                                o'moot when
     appropriate where cotlective or class wage-hour claims would become                        [Plaiutiff s]
     injiviauar claim beeame moot, because    she lacked  any personal interest  in  representing  others in
     this action." GelreFis Healthcare Corp. ,v. Symczyk, i33      S.  Ct. 1523,    t529  (2013);  s.ee also
                                                                                  +69   (S.D.N'Y.  Mar.  26,
     Ctarfce v.. JPfvforean .ChaG Bank. N.A.. 2010 U,S. Dist. LEXIS 33264, at
     @na*t"                          motion for summary judgment and denying motion for           collective
     action certification  as moot).

                     To prevail on a motion for eonditional certification, a plaintiffmust show that she
     and the proposed collective were subjected to a common policy that violates the FLSA' MyeJs v.
     Hertz Corp. ,624F,3d 53?, 555 (2d Cir. 2010). Defendants anticipate that Plaintiffwill atfempt
     tr c""dtti"""lly certi$ a collective that includes individuals who worked for PfiIC subsidiaries
     outside of Maryland tlat used policies that are entirely different from the policies that applied to
     Cucilotta's einployment. Defendants will respond by producing evidence that_demonstrates
     there is 1o factual-nexus between employees of PT-Baltimore and employees of other PTHC
     subsidiaries. In recent years, courts have rejected efforts to conditionally certify broad collective
     actions where the plaintiff could not show that members of the proposed collective were actually
     subject to a common policy that potentially violates the FLSA, SeQ, e.8., McDemrottv. Fed.-Sav.
     Bank, 2018 U.S. nisi. leXS eS++g (E.D.N,Y. April 18,2018); Korepblum v'Crtigro.up. Inp"
     f'fo f S-CV,33S3 (JMF) {S.D.N,Y. July 19, 2016); Mqrtin v. SpdnVunited Msmt' Cq." No. 15
     Civ. 523? (PAE),2016 U.S. Dist' LEXIS 352 (S.D'N.Y. Jan, 4' 2016).

                    Defendants propose that the parties first conduct limited discovery regarding the
     1aanner in which PT-Baltirnori paid Ptaintiff, then a briefing schedule be set for their motion for
     summary judgment, foltowed by a subsequent briefing schedule for Plaintift's motion for
     conditional certification, if necessary'
                  '              Defendants have conferred   with counsel for Plaintiff regarding this         proposal,
     which was rejected.

                                                                    Respectfu   lty submitted,

                                                                    JACKSON LEWIS P.C.

                                                                       /J        */
                                                                      l*'rn"ii,"t/c.rrt"
                                                                    Brendan Sweeney
     co:              Counsel of Record (via ECF)
     4820-3040-1       1   86, v. 4




     5 Should Defendants succeed in obtaining dismissal of Flaintiffs FLSA claim, this Court should notretain
     jurisdiction over any remaining state law claims. S€e.98., Krumholz, v, Nortlrport, 873 F' Supp. 2d 481, 492
     (E,D.N.Y.2012),
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 9 of 18 PageID #: 142




                               EXHIBIT B
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 10 of 18 PageID #: 143
      Case 1;l-0-cv-03473-JMA Document ?3 Filed 03/25lLL Page 1 of 2 PagelD 4t. L25




     LINITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                                             ----------x
     ULYANA KUZNETSOY,              et al., on behalf   of
     themselves and all others similarly situated,

                                       Plaintiffs,
                                                                           ORDER
                                                                           t0-cv-3473 (KAM) (JMA)
                              -against-

     XPRESSPA-JDEE          IY,LLC,   et al.,

                                       Defendants.
                                                                      X

     APPEARANCES:
     C.K. Lee
     30 East 39th Sheet
     2nd Floor
     New York, NY 10016
            Attorneyfor Plaintffi

     Edward Cerasia,II
     Christie Del Rey-Cone
     Courtney Sophie Taymour
     Seyfarth Shaw LLP
     620 Eighth Avenue
     New York, NY 10018-1405
          A tt o rn ey s fo r D efendant s


     AZRACK United States Magistrate             Judge:

               On March 23, 2011, the parlies submitted a joint letter regarding their proposals for a

     discovery plan, and requesting a conference before        me. ECF No. 22.   Based on the parties'

     letter,   I   find that a conference is unnecessary and hereby SO ORDER the joint discovery

     schedule.

               However, the parties disagree as to a schedule for plaintiffs' proposed motion for

     conditional and/or class certification. Defendants indicate that each of the named plaintiffs may

     well have been properly paid as "commission" employees under the Fair Labor Standards Act
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 11 of 18 PageID #: 144
      Case 1:L0-cv-03473-Jh/A Document 23 Filed 03/25/11 Page 2 at 2 PagelD l$: L26




     ("FLSA") and New York Labor Law ("NYLL"), such that no liability can be established                     as to

     any named           plaintiff. Defendants also assert that most of the named plaintiffs will be subject to

     unique defenses, thereby making them inadequate class representatives for purposes of Federal

     Rule of Civil Procedure 23. Defendants therefore propose bifurcating discovery into "phases,"

     with the first phase of discovery ending on July 29,2011, and focusing exclusively on the named

     plaintiffs' wage and discrimination claims. Plaintiffs argue that a bifurcated discovery schedule

     will   delay the FLSA class "opt            in" period, thereby prejudicing prospective   class members whose

     claims are subject to        a   running statute of limitations.

              I   find that defendants' bifurcated discovery schedule best strikes a balance              between

     judicial and resource economy, and prevention of prejudice to prospective class members. A

     phase one deadline of            July 29,2071, will not substantially delay plaintiffs' prospective motion

     for conditional and/or class certification. The parties shall therefore conduct discovery as to the

     named    plaintiffs' claims only until July 29,2011. An in-person conference is hereby scheduled

     for July   29   ,   20ll , at 1 1 :00 AM,   at which phase two of discovery   will   be planned.



     SO ORDERED.

     Dated: March 25,2011
              Brooklyn, New York

                                                                                 lsl
                                                                        JOAN M. AZRACK
                                                                        LINITED STATES MAGISTRATE ruDGE
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 12 of 18 PageID #: 145




                                EXHIBIT C
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 13 of 18 PageID #: 146
             Case 1:13-cv-05008-RJS Document 48 Filed 09/11/1-5 Page 1- of 1

                                                                                       $F}TY
 ThiIT]iN. STA ES DISTRIET COURT                                                  }OCUh4ENT
 SOLITI{ERN DIS'TRICT OF NEW YORK
                                                                                                           FiLf:I)
                                                                              Iloc    df:
  DAVID LOLA, en behalf,qf,Izimself and atl                                        ATE l,iI-ES:
  ot her s s imil arly situate d,


                                    Plaintiffs,
                                                                       No. 13*cv-5008 (RIS)
          'V.                                                                  aeuss

  SKADDEN, ARPS, MEAGI{ER" SLATE &
  FLOM Ll,P, et uno,

                                    Defendants.



 &lPI14Rp Ii$IJL-LIY A\1, I) istri ct J udge :
         :As seJ'forth on,the record during the prermotio$ oonference held           in this action yesferday, IT IS

 I{EREBY ORDERED TFIAT Def'endants shali respond to the Complaint by September 30, 2015, In

 additio4, discovery in this actiorl shall be bifurcated, with a view toward an expeditecl summary

 jlrdgment, motisn. ,,{ccordingly,, I"ll LS FURTHER ORDERED THAT the parties shall complete

 individual discovery by January 31,2016 on the issue of whelherthe work of the named PlaintitTand

 the rwo opt-in   plainti   's constituted the practice    af law qnrler North Caralina, law, I'T IS FURTHER

 ORDERED THAT the parties will submit             a   joint letter to the Court on January 31, 2016, apprising the

 CoW    es:to, whether they intend    to proceed'with summry judgment ,motions, on the isoue of'whethet

 plaintiffs wel'e engaged in the practice of law, In the event that either or both parties wish to rnake

 sueh a motion, they shatl submit pre-motion lstters            in accord-atree   with, Rule   24 of   m   lndividual

 Prac{ises..

 SO ORDH,R.ED.

 Dated:           Seplember    i 1,2015
                  N-ew York, Nerv Yq,rli



                                                             UNI'TED STATE S..DISTRICT JUDOE
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 14 of 18 PageID #: 147




                                EXHIBIT D
             Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 15 of 18 PageID #: 148
    :

    i
        :.




        ,




                 'UNITED STA13S DISTRICT COURT
    :
    I            FOR THE EASTERN DISTRICT OF NEW YORK
    I
    1



    1
                 EzuC WATTERSON,
,i
    i
                 on behalf of himself and all others
    1.           similarly gituated,
    i
                                                                                Plaintiff.                20-cv-01?83-SJK'AKT
t
t
'i                            -agiiinst
?
!,
:
i               RLII MA}{AGEMENT SERVICES, INC,
N

i,              and   EVAN REITER'          individually
                                                                                  De,fendants.
3,
I               r#--;6:*--re*r*a*+                         *-;--;;-;*-+--*;**;*-.*-lX




I
I                               ERIC WATTERSON declares pursuant to 28 U.S,C . $ 174:l under penalty of perjury that
i
1:
l
t
l                  the following is true and correct:
!
I

                      1. I worked at the gstablishment RIII
l:
t.                                                                              Management Services owned          by Evan   Reiter
li
t,                            (f'Defendants"') , located at 1 3OS Walt Whinnan Rd., Melville, New York 11747
                                                                                                             "
:

                      2, I was employed as a Debt Collector at RUI Management                          Services from February 20lS
                         ..

                              through October 20i8.

                      3,      On information and belief,   RtiI    Management Services emptoys approximately 200 other

                              people as Debt Collectors at our location.

                      4. Throughout       my employment with Defendants, I worked at least five days per week,

                      5.      Throughout my employment with Defbndants, I woi'ked Monday through Friday.

                      6,      Throughout my employment with Defendants,                 I    also regular{y worked on Saturdays and

                              Sundays.

                      7.      Throughout rriY employment with Defendants, I was required'to,cloek in,exactly 7 rninutes

                              early.
Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 16 of 18 PageID #: 149




          8,     Annexed as Fxhibit A are time and paystub records from my employment with Defendants.

          9.     As a result of this policy by Defendants, I was not paid for all work performed in violation

                 of the Fair Labor Standards Act and the New York Labor, In addition, I was not paid time

                 and one half for all of the work I performed after 40 hours in a given week.

          10. Defendants required me         to come in early because they wanted me to turn on my computer

                 and log in to the phone sy$tem (InContact) in advance of the         "offisial" scheduled shift.

          1   1. I have put tlre word   "official" in quotes because the reality   was that my shift started 7 minutes

                before the beginning of my "official" shift.

          12. While loggrng into        RU['s system is straight foryrard, it does take time.

          13.   I was required to arrive early because Defendants         required rne (as well as the other Debt

                Collectors) to be ready to receive and make calls from the first minute of my scheduled

                "official'? shift.   It takes   approximately 7 minutes to tum on the computer,and login to

                InContact,

      14.       A sign was posted next to the ctock inlclock out station telling employees they must clock in

                7 minutes before the start of their rlofficial" shift.

      15,       Due to Defendants' official policy of rounding time worked'to the nearest quarter hour,

                however, I was never paid for these extra 7 minutes worked.

      16. The other Debt Collectors wete required by Defendants to clock                   in 7 minutes early, or risk

                being terminated from their positions.

      I   7. The Chief Executive Officer of         RIII Management Services        is Evan Reiter f 'Reiter").

      18. My. supgrvisor at,RUI l\danagement Services was Dan'Sapp (itsapp")                   ,


      19. Sapp explicitly told me on several occasions to be sure tc clock in 7 minutes early so I could

                do the preliminary work required to take calls at the start of my "official" shift.



                                                                L
            Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 17 of 18 PageID #: 150




        i
                   201 $app tcrld me that employees had been          terminaledfor their failure to login and ready their

    I
    ,
                         computers in advance of the start of their *'official" shift,
    '1




    i:.            21. Sapp further informed me that he had terminated employees who arrived less than 7 minutes
    a.


    :                    for the: stafi 'of their scheduled shift.
    :.
    :
    t              22.My coworkers Benjamin Luciano and Joanne Doe worked similar-if not identical- shifts
    {
    i,
    !                               l

;
                         as   me,
    t
I                  23,   Like me, Luciano and Joanna worked Monday through Friday and frequently on the
t
4

I                        weekends.
1
n
:
t.
                   Z{.Like me, they were required to clock in 7 minutes before the start of their official           start
I
,
t.                       program to perform the'qset upr! work previously discussed.
I
I
I

                  25. And like me, they were not compensated for having to clock in 7 minutes before the start otl
I
I                                                                                 .
l,
                         their oJficial shift,


i
                  26.    I know this because both Luciano        and Joanna complained to me that they were required to
1:




                         clook in ? minutes early but were not compensated for their labor. In addition, they
1

I




                         complained to me that they were not paid time and one half for all work performed after 40

                         hours due to the fact that Defendants made thern work an additional 7 minutes each workday

                         without compensation.

                  27, I-uciano and Joanna told me the inforryation listed in the above,paragraphs when,the;r rvsrs

                         both employed by RUI Management service.

                  2S. They told this to,me,whe$ we were both employed by Detbndants; Joanna told this to me on

                         a cigarette break and Luciano told this to ms during lunch,



                 Dated: July *20?0
                        New Yorh New York
                                                                                                    Eric-
         Case 2:20-cv-01783-SJF-AKT Document 23 Filed 07/16/20 Page 18 of 18 PageID #: 151




 I ,o:trolqd.                                                              IO   I nI   ]lewI woa' dt 6o06' ileru//:oduq




                                                                                                                              .l
                                                                                                                                  .i
                                                                                                                                  rl
                                                                                                                                      I
                                                                                                                                      I

                                                                                                                                   i
                                                                                                                                   I
                                                                                                                                  't
                                                                                                                                  ,!



                                                                                                                                   I
                                                                                                                                  .J
                                                                                                                                   J
                                                                                                                                   t
                                                                                                                                  I
                                                                                                                                  :
                                                                                                                                  ,t
                                                                                                                                  *
                                                                                                                                  F


                                                                                                                                  &

                                                                                                                                  !
                                                                                                                                  a

                                                                                                                                  F


                                                                                                                                  1
                                                                                                                                  I
                                                                                                                              1
                                                                                                                                  I
                                                                                                                              t
                                                                                                                                  t
                                                                                                                              I
                                                                                                                              i
                                                                                                                              ?
                                                                                                                              t

                                                                                                                              a

                                                                                                                              i
                                                                                                                              :
                                                                                                    ltryq'                .
                                                                                                                              I.

                                         ,..3;
                                                                                                                              I
                                                                                                                              :




nd griat rOAiAll                                                                          6d{.?0OO'qoier Jr{t$al
